Citation Nr: 0423806	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic bilateral upper and lower extremity 
numbness.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an arthritic disorder to include arthritis of 
the knees.  

3.  Entitlement to an increased disability evaluation for the 
veteran's hypertension, currently evaluated for 40 percent 
disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's lumbosacral strain, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic bilateral upper and lower 
extremity numbness and an arthritic disorder to include 
arthritis of the knees and denied increased disability 
evaluations for his hypertension and lumbosacral strain.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

For the reasons and bases discussed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for chronic bilateral upper and lower extremity 
numbness is GRANTED and his application to reopen his claim 
of entitlement to service connection for an arthritic 
disorder to include arthritis of the knees is DENIED.  

The issues of the veteran's entitlement to service connection 
for bilateral upper and lower extremity numbness and 
increased evaluations for his service-connected hypertension 
and lumbosacral strain are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

The veteran may have submitted informal claims of entitlement 
to service connection for both gout and flat feet (pes 
planus).  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  




FINDINGS OF FACT

1.  In March 1997, the Board determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic bilateral 
upper and lower extremity numbness.  The veteran and his 
accredited representative were provided with copies of the 
decision.  

2.  The additional documentation submitted since the March 
1997 Board decision is relevant and probative of the issue at 
hand.  

3.  In September 1996, the RO denied service connection for 
an arthritic disorder to include arthritis of the knees.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not subsequently submit a 
notice of disagreement with the adverse decision.  

4.  The documentation submitted since the September 1996 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic bilateral upper and lower extremity numbness is 
final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
chronic bilateral upper and lower extremity numbness has been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1105 (2003).  

2.  The September 1996 RO decision which denied service 
connection for an arthritic disorder to include arthritis of 
the knees is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for an arthritic disorder to include arthritis of 
the knees has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Upper and Lower Extremity Numbness

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2003).  

A.  Prior Board Decisions

In June 1984, the Board denied service connection for chronic 
bilateral upper and lower extremity numbness as the record 
did not establish that the veteran had a chronic disorder 
manifested by bilateral upper and lower extremity numbness.  
The veteran and his accredited representative were provided 
with copies of the Board's decision.  

The evidence upon which the Board formulated its June 1984 
decision may be briefly summarized.  The veteran's service 
medical records indicate that he complained of lower 
extremity numbness.  An April 1975 treatment record indicates 
that he complained of low back pain and bilateral foot 
numbness.  An impression of lumbosacral strain was advanced.  
A June 1975 treatment entry states that he again complained 
of low back pain and bilateral foot numbness.  At his 
November 1975 physical examination for service separation, 
the veteran was diagnosed with chronic lumbar strain.  The 
examiner identified no neurological or upper or lower 
extremity abnormalities.  The report of a January 1978 VA 
examination for compensation purposes states that the veteran 
reported experiencing numbness secondary to his back injury.  
On examination, the veteran exhibited no lower extremity 
sensory impairment.  The veteran was diagnosed with mild 
lumbosacral strain residuals.  The report of the May 1980 VA 
examination for compensation purposes conveys that the 
veteran complained of left lower extremity numbness.  A 
diagnosis of lumbosacral strain or syndrome was advanced.  
The VA physician noted that there was no "organic 
explanation for the etiology" of his complaints.  The report 
of an October 1982 VA examination for compensation purposes 
states that the veteran complained of bilateral leg and hand 
numbness.  The veteran was diagnosed with lumbosacral strain.  
Multiple written statements from the veteran advance that he 
had experienced bilateral leg numbness since approximately 
1973.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for chronic bilateral upper 
and lower extremity numbness.  In March 1989, the Board 
tacitly determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic bilateral upper and lower 
extremity numbness.  The veteran and his accredited 
representative were provided with copies of the decision.  

The additional documentation considered by the Board in 
reaching its March 1989 decision consisted of VA clinical and 
examination documentation; private clinical documentation; 
and written statements from the veteran.  The report of a 
September 1984 VA examination for compensation purposes 
indicates that the veteran complained of lower extremity 
numbness.  The veteran was diagnosed with lumbosacral spine 
injury residuals.  VA treatment records dated between 
September and December 1986 reflect that the veteran 
complained of bilateral hand and lower extremity numbness.  
Impressions of generalized paresthesia of the upper and lower 
extremities were advanced.  The report of a March 1988 VA 
examination for compensation purposes states that the veteran 
again complained of bilateral hand and foot numbness.  No 
neurological abnormalities were identified.  Multiple written 
statements from the veteran reiterate that he experienced 
bilateral upper and lower extremity numbness which he 
believed was secondary to either his inservice back injury or 
his service-connected lumbosacral spine disorder.  
The veteran subsequently sought to reopen his claim of 
entitlement to service connection for chronic bilateral upper 
and lower extremity numbness.  In March 1997, the Board 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic bilateral upper and lower 
extremity numbness.  The veteran and his accredited 
representative were provided with copies of the decision.  

The additional documentation considered by the Board 
consisted of VA clinical and examination records and written 
statements from the veteran.  The report of a May 1996 VA 
examination for compensation purposes states that the veteran 
exhibited no neurological or sensory abnormalities of the 
extremities.  The veteran's written statements reiterate that 
he experienced bilateral upper and lower extremity numbness 
secondary to either his inservice back injury or his 
service-connected disabilities.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.   Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 1997 Board decision 
denying the veteran's application to reopen his claim of 
service connection for chronic bilateral upper and lower 
extremity numbness consists of VA examination and treatment 
records and written statements from the veteran.  The report 
of a September 2002 VA examination for compensation purposes 
relates that the veteran complained of "some pinprick 
sensations and numbness in his lower extremities."  The VA 
examiner noted that the veteran neither exhibited nerve root 
compression which could result in such complaints nor a 
positive straight leg raising sign.  However, the physician 
believed that the veteran's "symptom complex is consistent 
with chronic degenerative disease of the lumbar spine."  The 
Board finds that the report of the September 2002 VA 
examination for compensation purposes constitutes new and 
material evidence in that it is of such significance that it 
must be addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic bilateral upper and lower extremity 
numbness is reopened.  


II.  Arthritic Disorder to Include Arthritis of the Knees

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

A.  Prior RO Decision 

In September 1996, the RO denied service connection for an 
arthritic disorder to include arthritis of the knees as the 
claimed disorder was not shown in or proximate to active 
service and arthritis was not manifested to a compensable 
degree within one year of service separation.  In September 
1996, the veteran was informed in writing of the adverse 
decision and his appellate rights.  He did not submit a 
notice of disagreement with the adverse decision.  

The evidence upon which the RO formulated its September 1996 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to an arthritic 
disorder of the knees.  The report of the March 1988 VA 
examination for compensation purposes states that the veteran 
complained of "bad" knees.  On physical examination of the 
knees, the veteran exhibited essentially no joint 
abnormalities.  The report of the May 1996 VA examination for 
compensation purposes states that the veteran presented a 
history of intermittent bilateral knee pain since active 
service.  He related having fallen and landed on his knees 
during military basic training.  The veteran was diagnosed 
with "very mild" bilateral degenerative arthritis of the 
knees.  The VA examiner commented that while the veteran's 
bilateral knee degenerative arthritis could be related to his 
reported inservice trauma, it was also consistent with his 
age.  In multiple written statements, the veteran advanced 
that his bilateral knee disorder arose either during active 
service or secondary to his service-connected lumbosacral 
spine disability.  

B.  New and Material Evidence

The documentation submitted since the September 1996 rating 
decision denying service connection for an arthritic disorder 
to include arthritis of the knees consists of VA examination 
and clinical documentation and written statements from the 
veteran.  The VA treatment records reflect ongoing treatment 
of the veteran's arthritis of the knees.  A March 2002 VA 
treatment entry notes that the veteran presented a subjective 
history of left knee pain since approximately 1987.  The 
remainder of the clinical documentation does not address 
either the onset or the etiology of the veteran's bilateral 
knee arthritis.  In multiple written statements, the veteran 
reiterated that his bilateral knee disorder had originated 
during active service.  In a May 2004 written statement, the 
veteran advances that he had incurred arthritis of the knees 
during active service while stationed in Alaska.  

In reviewing the additional documentation submitted into the 
record since the September 1996 rating decision, the Board 
observes that it is cumulative in nature.  The VA clinical 
documentation merely reflects on going treatment of the 
veteran's arthritis of the knees.  It does not address the 
etiology of the claimed disorder.  In his numerous written 
statements, the veteran reiterates that his right and left 
knee disabilities originated during active service.  This is 
the same contention which the veteran previously advanced.  A 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In light of the foregoing, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for an arthritic disorder to include arthritis of 
the knees.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
both chronic bilateral upper and lower extremity numbness and 
an arthritic disorder to include arthritis of the knees, the 
Board observes that the RO issued a VCAA notice to the 
veteran in July 2002 which informed him of the evidence 
needed to support his applications; what actions he needed to 
undertake; and how the VA would assist him in developing 
applications.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
has been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  While the 
VCAA notice is not a model of clarity, there remains no issue 
as to the substantial completeness of the veteran's 
applications.  Any duty imposed by VCAA, including the duty 
to assist and to provide notification, has been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  

ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic bilateral upper and lower 
extremity numbness is GRANTED.  The veteran's application to 
reopen his claim of entitlement to service connection for an 
arthritic disorder to include bilateral knee arthritis is 
DENIED.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for chronic bilateral upper 
and lower extremity numbness is to be determined following a 
de novo review of the entire record.  

The report of the September 2002 VA examination for 
compensation purposes appears to attribute the veteran's 
current lower extremity neurological complaints to his 
service-connected lumbosacral spine disability.  It is 
unclear whether the VA examiner determined the veteran's 
neurological complaints were manifestations of a distinct 
neurological disorder or rather a part of the veteran's 
service-connected lumbar spine disability picture.  Given the 
provisions of 38 C.F.R. § 4.14 (2003), the Board finds that 
an additional VA examination for compensation purposes would 
be helpful in resolving the issues arising from this appeal.  

In reviewing the report of the September 2002 VA examination 
for compensation purposes, the Board observes that the VA 
examiners noted that the veteran's claims files were not 
available for review.  Examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In September 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to spinal and other back disabilities.  The Board observes 
that the veteran has not been afforded a VA examination for 
compensation purposes which addresses the criteria set forth 
in the amended regulations.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment after October 
2003, not already of record, be forwarded 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his alleged chronic bilateral upper 
and lower extremity numbness and 
service-connected hypertension and 
lumbosacral strain.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

a.  The examiner should advance an 
opinion as to (1) the etiology of any 
identified chronic upper and/or lower 
extremity neurological disorder; (2) 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic neurological 
disability was initially manifested in or 
otherwise originated during active 
service or is etiologically related to 
the veteran's service-connected 
disabilities; and; (3), if the veteran's 
neurological complaints are determined 
not to represent a distinct and separate 
chronic neurological disorder, whether 
the veteran's neurological complaints are 
manifestations of the veteran's 
service-connected lumbosacral spine 
disability?  

b.  The examiner or examiners should 
identify the limitation of activity 
imposed by the veteran's 
service-connected lumbosacral spine 
disability and any associated pain with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
hypertension and lumbosacral strain upon 
his vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folders to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

c.  The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his hypertension.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  
Hypertension should be confirmed by 
readings taken two or more times on at 
least three different days.  The examiner 
should specifically comment on the impact 
of the veteran's service-connected 
hypertension upon his industrial 
activities and employability.  The 
examiner should include a complete 
rationale for all opinions and conclusions 
expressed.

3.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for chronic bilateral upper 
and lower extremity numbness with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2003) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) and readjudicate his 
entitlement to increased evaluations for 
his hypertension and lumbosacral strain 
with express consideration of VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 


expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



